Citation Nr: 0507043	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  96-27 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for Department of Veterans Affairs Chapter 
30 (Montgomery GI Bill) educational assistance benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from December 1962 to January 
1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision of the 
Atlanta, Georgia Regional Office's Education Center (RO) 
which denied basic eligibility for Department of Veterans 
Affairs (VA) Chapter 30 (Montgomery GI Bill) educational 
assistance benefits.  In April 1997, the veteran was afforded 
a hearing before a VA hearing officer.  The veteran is 
represented in this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

The veteran has not been issued a Veterans Claims Assistance 
Act of 2000 (VCAA) notice which discusses the evidence 
required to support a claim for basic eligibility for VA 
Chapter 30 (Montgomery GI Bill) education benefits.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, 
this case is REMANDED for the following action:

1.  Review the education file and ensure 
that all notification and development 
action required by the VCAA as to the 
issue of the veteran's basic eligibility 
for VA Chapter 30 (Montgomery GI Bill) 
educational assistance benefits is 
completed.  All notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004) must be fully met.  

2.  Then readjudicate the veteran's basic 
eligibility for VA Chapter 30 (Montgomery 
GI Bill) educational assistance benefits.  
If the benefits sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 
to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2004).  

